DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.

Claim Objections
Claims 1-8, 10-17 and 19 are objected to because of the following informalities:  Appropriate correction is required.
In claim 1, line 20, the phrase “the positions of nodes” should be changed to -- positions of nodes --.  In line 20, the phrase “the primary vibration mode” should be changed to -- a primary vibration mode --.
In claim 10, it appears this claim should be depended upon claim 1 since claim 9 has been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-8, 10-11, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0032789 (Schoen et al.) in view of U.S. Patent 5,932,804 (Hopkin et al.) and U.S. Patent Application Publication 2013/0192368 (Fell).
With regards to claim 1, Schoen et al. discloses a silicon microelectromechanical system comprising, as illustrated in Figures 1-8, an angular rate sensor 100,200 (e.g. MEMS device); an annular resonator 108; a support (e.g. beams as observed in Figure 7; paragraph [0029]) that connects the resonator to a fixed portion (e.g. anchor as observed in Figure 7; paragraph [0029]; a substrate 102 in Figure 1) and supports the resonator; the resonator includes an annular base material made of a first material (e.g. silicon; paragraph [0023]); an annular first low thermal conductor made of a second material (e.g. an oxide material like silicon dioxide filled within trenches 112,212; paragraph [0025]; Figures 6,7) having a lower thermal conductivity than the first material (paragraphs [0025],[0032]); the first low thermal conductor being sandwiched between an annular first region and an annular second region on an inner side of the first region in the base material over substantially an entire circumference of the resonator (paragraph [0030]; Figures 6,7); an insulating film 114 (e.g. cap layer) provided on the first low thermal conductor 112 and formed integrally with the first low thermal conductor (as observed in Figures 3,4; paragraph [0025]); the first low thermal conductor includes a break 212 (e.g. segmented or radial trench portions; paragraph [0030]) in a part of the first low thermal conductor in a circumferential direction of the resonator; the base material on an inner peripheral side of the first low thermal conductor and the base material on an outer peripheral side of the first low thermal conductor are electrically connected to each other via the first material arranged in the break (paragraphs [0026],[0027]; Figures 3,4,5).  (See, paragraphs [0018] to [0033]).
The only differences between the prior art and the claimed invention are Schoen et al. does not explicitly specify the insulating film is made of the second material (e.g. silicon dioxide); the break of the first low thermal conductor is formed, in the circumferential direction, at the positions of nodes in the primary vibration mode in which the resonator is driven.
First, Schoen et al. discloses in paragraph [0027] that the insulating film 114 (e.g. cap layer in Figures 3,4) can be formed by suitable materials such as either a conducting material or a non-conducting material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a non-conducting material, like silicon dioxide where this is a common form of an insulating material as known by Schoen et al. in paragraph [0022] which discloses an insulating layer 104 formed of silicon dioxide, for the cap 114 of Schoen et al. since to set such material characteristics is considered to have been a matter of optimization and choice possibilities to the operator and/or manufacturer without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the insulating film.
Second, Fell discloses a MEMS gyroscope comprising, as illustrated in Figures 1-8, an angular rate sensor (as observed in Figure 8); an annular resonator 1; a support 10 (e.g. support beams; Figure 8) that connects the resonator to a fixed portion 11 (e.g. boss; Figure 8) and supports the resonator; a break 5a,5b,5c,5d (e.g. slots; Figures 5,6,7) is formed, in a circumferential direction, at the positions of nodes in the primary vibration mode in which the resonator is driven (paragraph [0027]).  (See, paragraphs [0001] to [0035]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the break of the first low thermal conductor is formed, in the circumferential direction, at the positions of nodes in the primary vibration mode in which the resonator is driven as suggested by Fell to the system of Schoen et al. to adjust the thermal relaxation path lengths on the resonator without affecting the resonant frequency of the resonator which thereby increasing the quality factor Q of the resonator.  (See, paragraphs [0013],[0014] of Fell).
With regards to claim 2, Schoen et al. further discloses the first low thermal conductor includes a plurality of first low thermal conductors provided in a radial direction of the resonator.  (See, as observed in Figures 6,7; paragraph [0030]).
With regards to claim 3, Schoen et al. further discloses the first low thermal conductor is formed through substantially an entire thickness of the resonator.  (See, as observed in Figure 6; paragraphs [0024],[0025],[0028]).
With regards to claim 4, Schoen et al. further discloses the first low thermal conductor penetrates the base material in a thickness direction of the resonator and is continuous over the entire circumference of the resonator in a circumferential direction so as to divide the base material.  (See, as observed in Figures 6,7; paragraphs [0024],[0025],[0028],[0030]).
With regards to claim 6, Schoen et al. further discloses a front surface of the first low thermal conductor is substantially flush with a front surface of the base material (as observed in Figures 1,6).  While the reference does not explicitly disclose the resonator includes wiring that crosses over the first low thermal conductor, but wiring is inherently employed for electrical connection (paragraph [0026]).  Anyhow, Hopkins et al. further discloses the resonator includes wiring 7,8 that crosses over the first low thermal conductor (Figures 3,4,6).
With regards to claim 7, Schoen et al. further discloses the first material is silicon; the second material is a silicon oxide.  (See, paragraphs [0023],[0025]).
With regards to claim 8, Schoen et al. suggest different configurations, layouts and placements for the second material (Figures 5,6; paragraphs [0024],[0028]); however, does not explicitly disclose at least one of an outer peripheral surface or an inner peripheral surface of the resonator includes an end face layer made of the second material.  However, to set and place such structural arrangement and characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the second material, namely to lower the thermoelastic dissipation and the total quality factor of the resonator can be enhanced.  (See, paragraphs [0025],[0032] of Schoen et al.).
With regards to claim 10, Schoen et al. further discloses the first low thermal conductor includes a plurality of first low thermal conductors provided in a radial direction of the resonator; formation positions of respective breaks of the plurality of first low thermal conductors are different from each other in the circumferential direction.  (See, paragraphs [0024],[0028],[0030]; Figures 5,6,7).
With regards to claim 11, Schoen et al. further discloses the first low thermal conductor is provided continuously over the entire circumference of the resonator so as to divide the base material (as observed in Figures 5,6,7); the base material on an inner peripheral side of the first low thermal conductor and the base material on an outer peripheral side of the first low thermal conductor are electrically separated from each other (paragraphs [0026],[0027]; Figures 3,4); the resonator includes, on a front side or a back side of the resonator with respect to the first low thermal conductor and the base material, a conductive layer 114,116,118 that conducts electricity to the base material that has been divided (paragraphs [0026],[0027]; Figures 3,4).
With regards to claim 13, Schoen et al. further discloses the resonator has a low thermal conduction opening portion (e.g. layer 118) including a non-through groove or a through-hole formed in the resonator.  (See, paragraph [0027]; Figure 4).
With regards to claim 14, Schoen et al. further discloses the low thermal conduction opening portion and the first low thermal conductor are arranged in a radial direction of the resonator.  (See, paragraphs [0027],[0030]; Figures 4,7).
With regards to claim 15, Schoen et al. further discloses the low thermal conduction opening portion and the first low thermal conductor are arranged in a circumferential direction of the resonator.  (See, paragraphs [0027],[0030]; Figures 4,7).
With regards to claim 16, Schoen et al. further discloses the low thermal conduction opening portion includes a plurality of low thermal conduction opening portion aligned over substantially the entire circumference of the resonator; the first low thermal conductor is provided between the low thermal conduction opening portion in the circumferential direction.  (See, paragraphs [0027],[0028],[0030]; Figures 4,5,6,7).
With regards to claim 17, Schoen et al. further discloses the low thermal conduction opening portion includes a groove having a concave shape in a thickness direction of the resonator; the low thermal conduction opening portion and the first low thermal conductor are arranged in the thickness direction.  (See, paragraph [0027],[0028]; as observed in Figure 4).
With regards to claim 19, although Schoen et al. does not explicitly disclose the resonator includes wiring provided on the resonator wherein the wiring is provided on the insulating film, it is a well-known concept and would inherently employ wiring for electrical contact as indicated in paragraph [0026] of Schoen et al.  At the same time, Hopkins et al. further discloses the resonator includes wiring 18 for electrical contact (Figure 6; column 6, lines 22-24).  Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing wiring provided on the resonator wherein the wiring is provided on the insulating film since this is considered to have been a matter of optimization and choice possibilities to the operator and/or manufacturer where to position the wiring without departing from the scope of the invention and without altering and/or changing the operation and/or performance, namely to provide electrical contact among components of the resonator.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0032789 (Schoen et al.) in view of U.S. Patent Application Publication 2013/0192368 (Fell) as applied to claim 1 above, and in further view of U.S. Patent 5,932,804 (Hopkin et al.).
With regards to claim 5, Schoen et al. does not disclose a second low thermal conductor made of the second material and provided at a coupling between the resonator and the support.
Hopkins et al. discloses a gyroscope comprising, as illustrated in Figures 1A-7, an angular rate sensor comprising an annular resonator 1; a support 5 that connects the resonator to a fixed portion 6 and supports the resonator; the resonator includes an annular base material made of a first material (e.g. silicon; column 3, lines 41-42); a second low thermal conductor 11 made of the second material (e.g. silicon oxide; column 2, lines 41-49; column 4, lines 29-44) and provided at a coupling between the resonator and the support (Figures 5,6).  (See, column 3, line 26 to column 6, line 31).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a second low thermal conductor made of the second material and provided at a coupling between the resonator and the support as suggested by Hopkins et al. to the system of Schoen et al. as modified by Fell to reduce unwanted capacitive signal and minimize inductive coupling between adjacent tracks.  (See, column 2, lines 41-49 of Hopkins et al.).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s arguments with respect to claims 1-8,10-17 and 19 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HELEN C KWOK/Primary Examiner, Art Unit 2861